DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-9, filed 03/26/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and the patent board decision of 05/03/2022, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art ALMEHMADI et al. (US Pub No. 2016/0004862) discloses providing access control based on user intent. An intent-based access control method is provided comprising: receiving, from a user, a request to gain access to a protected resource; presenting stimuli to the user to evoke a physiological or behavioral response at one or more time points or time periods; receiving a signal of the physiological or behavioral response, the one or more physiological signals associated with one or more time codes that correspond to the one or more time points or time periods for the presenting of the stimuli; processing the received signal to assess an intention of the user; and in response to the processing, selectively granting the user access to the protected resource. (ALMEHMADI, Abstract), Soon-Shiong et al. (US Pub No. 2015/0120641) discloses accurately modifying the function of a user's electronic device in response to the multiple aspects making up a user's evolving state of mind. Persistent intent objects are generated to represent a user's state of mind and the relative importance of a particular state of mind to a user's instant attention. The intent objects can be related to situations or environments and could exist beyond any specific situations or environments. The collective effect of the intent objects can be used to customize the functions of a user device to match the user's state of mind extending beyond inferences drawn from an individual or instant set of circumstances. (Soon-Shiong, Abstract), KANNAN et al. (US Pub No. 2014/0207518) discloses a user profile is created, and personalization provided by compiling interaction data. The interaction data is compiled to generate a value index or score from a user model. Parameterized data is used to build tools which help decide an engagement strategy and modes of engagement with a user. Several facets relating to the user, such as user behavior, user interests, products bought, intent, chat language, and so on, are compiled to create a user profile based personalization technique. In another embodiment, a unique ID is provided that can be mapped across multiple channels for use by the user to contact various organizations across multiple channels, and thus upgrade the user's experience. (KANNAN, Abstract), Brdiczka et al. (US Patent No. 9,336,388) discloses  a system for detecting insider attacks in an organization. During operation, the system collects data describing user activities. The system extracts information from the data that includes user information and user communications. The system then generates a topic-specific graph based on the extracted information. The system analyzes a structure of the graph to determine if one or more rules have been violated. The system may determine that a rule associated with the graph has been violated and signal an alarm in response to detecting the rule violation. (Brdiczka, Abstract) and Kataria et al. (US Pub No. 2019/0164170) discloses a method, including: accessing, for an identified individual, a sentiment profile comprising at least one average sentiment score, wherein the sentiment profile is generated by analyzing interactions of the identified individual with other individuals and wherein the sentiment profile reflects the identified individual's personality in interactions with other individuals; receiving input corresponding to a current interaction between the identified individual and at least one other individual; generating a current sentiment score for the identified individual corresponding to the current interaction using a sentiment analysis tool; determining a sentiment intent of the identified individual corresponding to the current interaction, wherein the determining a sentiment intent comprises comparing the current sentiment score to the at least one average sentiment score from the sentiment profile; and providing to a user, feedback of the determined sentiment intent of the identified individual. (Kataria, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “receiving a user profile associated with the user, the user profile having an 5indication of user intent which includes one or more of sentiment, emotion and tone, by executing second instructions in the computer system; determining that the user intent is inconsistent with an access restriction of the document, by executing third instructions in the computer system; and responsively denying the user access to the document” (as recited in claims 1, 8 and 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437